                Case 4:20-cv-08370-YGR Document 31 Filed 05/13/21 Page 1 of 3




 1   SANJAY S. SCHMIDT (State Bar No. 247475)
     LAW OFFICE OF SANJAY S. SCHMIDT
 2   1388 Sutter Street, Suite 810
     San Francisco, CA 94109
 3
     Telephone: (415) 563-8583
 4   Facsimile: (415) 223-9717
     Email: ss@sanjayschmidtlaw.com
 5
     T. KENNEDY HELM, IV (State Bar No. 282319)
 6   HELM LAW OFFICE, PC
     644 40th Street, Suite 305
 7
     Oakland, California 94609
 8   Telephone: (510) 350-7517
     Facsimile: (510) 350-7359
 9   Email: kennedy@helmlawoffice.com
10   Attorneys for Plaintiff,
11   ROBERT STOUT

12
                                     UNITED STATES DISTRICT COURT
13
                                    NORTHERN DISTRICT OF CALIFORNIA
14

15   ROBERT STOUT,                                             )    Case No. 4:20-cv-08370-YGR
                                                               )    ORDER GRANTING
16                     Plaintiff,                              )   STIPULATION AND (PROPOSED)
                                                               )   ORDER TO CONTINUE EARLY
17           vs.                                               )   SETTLEMENT CONFERENCE
                                                               )
18   CITY OF ANTIOCH, a public entity; Antioch
                                                               )
     Police Department Corporal JASON C.
19                                                             )
     VANDERPOOL, individually; Antioch Police
                                                               )
     Department Officers ERIC A. MCMANUS and
20                                                             )
     CAESER E. TANGUMA, individually; and
                                                               )
21   DOES 1–30, Jointly and Severally,
                                                               )
                                                               )
22
             Defendants.                                       )
23                                                             )
                                                               )
24                                                             )

25

26

27

28
     Stipulation & (Prop.) Order to Continue Early Settlement Conference
     Stout v. City of Antioch, et al.
     USDC (N.D. Cal.) Case No. 4:20-cv-08370-YGR
                Case 4:20-cv-08370-YGR Document 31 Filed 05/13/21 Page 2 of 3




 1           The Parties to the above-entitled action jointly and respectfully submit this

 2   STIPULATION AND (PROPOSED) ORDER TO CONTINUE THE EARLY SETTLEMENT

 3   CONFERENCE.

 4           On February 15, 2021, the parties stipulated to an early settlement conference before

 5   Magistrate Judge Beeler. (Dkt. 18). On February 16, 2021, this Court entered an order granting

 6   the parties’ stipulation, and further ordering that the early settlement conference before

 7   Magistrate Judge Beeler occur within 120 days, or by June 16, 2021. (Dkt. 19). On February 18,

 8   2021, Magistrate Judge Beeler entered an order setting the settlement conference for June 1,

 9   2021 at 11:30 a.m. (Dkt. 21). Plaintiff thereafter served written discovery on Defendants,

10   receiving responses and responsive documents on April 14, 2021. The same day, Plaintiff’s lead

11   trial counsel, Sanjay S. Schmidt, filed a notice of unavailability for April 18, 2021 to May 20,

12   2021. (Dkt. 28).

13           In the past few weeks, Plaintiff’s co-counsel, T. Kennedy Helm, has communicated with

14   Mr. Schmidt via text and email, and he understands that while Mr. Schmidt underwent a

15   procedure at a hospital on April 20, 2021, and was at home convalescing, his condition

16   deteriorated and he was unfortunately readmitted to the hospital on or about May 2, 2021, where

17   he remains as of the date of this stipulation.

18           Given Mr. Schmidt’s re-hospitalization and uncertain prognosis, the Parties respectfully

19   request that this Court allow the early settlement conference to be continued from June 1, 2021

20   to July 27, 2021, a date that Magistrate Judge Beeler has available and to which the Parties agree.

21   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

22   Dated: May 12, 2021                        HELM LAW OFFICE, PC
23                                              By:      /s/ T. Kennedy Helm IV
24                                                    T. Kennedy Helm, IV
                                                      Attorneys for Plaintiff
25

26

27

28
     Stipulation & (Prop.) Order to Continue Early Settlement Conference                               2
     Stout v. City of Antioch, et al.
     USDC (N.D. Cal.) Case No. 4:20-cv-08370-YGR
                Case 4:20-cv-08370-YGR Document 31 Filed 05/13/21 Page 3 of 3




 1   Dated: May 12, 2021                        ALLEN, GLAESSNER, HAZELWOOD AND
                                                WERTH, LLP
 2

 3                                              By:     /s/ Kevin P. Allen*
                                                      Kevin P. Allen
 4                                                    Attorneys for Defendants
 5

 6   *Mr. Allen provided his consent that this document be filed electronically.

 7
                                              (PROPOSED) ORDER
 8
             PURSUANT TO STIPULATION, IT IS SO ORDERED. The Parties shall complete
 9
     the early settlement conference before Magistrate Judge Beeler on July 27, 2021.
10

11
              May 13, 2021
     DATED: ________________________                  By: _____________________________________
12
                                                          HON. YVONNE GONZALEZ ROGERS
13
                                                          UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     Stipulation & (Prop.) Order to Continue Early Settlement Conference                          3
     Stout v. City of Antioch, et al.
     USDC (N.D. Cal.) Case No. 4:20-cv-08370-YGR
